DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-24, 27-29, 31, 32 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandula, et al (“XUV frequency comb metrology on the ground state of helium” ARXIV.org, Cornell University Library, XP080527745 DOI: 10.1103/PHYSREVA.84.062512, 15 September 2011; previously cited; cited in IDS; copy in IFW) in view of Chen, et al (U.S. Patent Application Publication 2017/0082845 A1).
Regarding claims 16 and 32, Kandula discloses a radiation source and metrology apparatus comprising an arrangement operable to cause an interaction between a drive radiation beam and a medium for generation of emitted radiation by high harmonic generation (Fig. 3), the arrangement comprising:
An interaction region positioned at an interaction plane and configured to receive the medium (p. 6, last section of left column); 
a beam block (copper block) positioned upstream of the interaction plane at a beam block plane and configured to partially block the drive radiation beam (p. 6, last section of left column); 
a beam shaper (80 micron pinhole of spatial filter, p. 5, last section of left column) positioned upstream of the beam block plane at an object plane (p. 6, last section of left column) and configured to control a spatial distribution of the drive radiation beam; and
at least one lens (focusing lens with f=500 mm, p. 6, last section of left column) positioned upstream of the interaction plane and downstream of the beam block plane (p. 6, last section of left column), wherein the lens being positioned such that an image of the spatial distribution of the drive radiation beam is formed at the interaction plane (the first lens of the 1:1 telescope (last section of left column of p. 5), of the spatial filter 
Kandula differs from the present invention in that the beam shaper does not comprise a spatial light modulator (SLM), a flattop beam shaper, a deformable mirror, or a combination thereof; instead using a telescope and pinhole that provides only one shaping state for the beam.
Chen teaches methods and apparatus for shaping a drive radiation beam in a metrology apparatus, wherein the beam shaper comprises a spatial light modulator or deformable mirror (paragraphs 0002-0003). Chen further teaches that this allows a plurality of different beam shaping modes to be applied to the beam, including a Gaussian profile like that used by Kandula (paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Chen’s beam shaper for Kandula’s, because doing so would allow Kandula’s system to apply more than one shaping mode to the beam.
Regarding claim 17, Kandula discloses wherein the lens is positioned such that the object plane and the interaction plane are conjugate planes (the first lens of the 1:1 telescope, last section of left column on p. 5, of the spatial filter focuses the beam onto the pinhole while the second lens of the telescope again forms a parallel beam which is then focused by the lens mentioned in the last section of the left column of p. 6; therefore, the pinhole is telecentrically imaged onto the interaction zone, i.e. the planes are conjugate).
Regarding claims 18 and 19, Kandula discloses wherein an aperture (the 0.8 mm iris) is positioned downstream of the interaction plane at an aperture plane and configured to allow at least part of the emitted radiation to pass through and to block at least part of the drive radiation beam (e.g. p. 6, last section of left hand column: “The iris blocks the infrared radiation . . . while the XUV light emitted on axis can freely propagate”), wherein the aperture plane is positioned with respect to the beam block plane and the lens such that an image of the beam block is formed at the aperture plane wherein the lens is positioned such that the beam block plane and the aperture plane are conjugate planes (p. 6, last section of left column: “an iris . . . which is placed in the image plane of the copper disk”).
Regarding claim 20, Kandula discloses wherein a dimension of the beam block in the beam block plane relative to a dimension of the drive radiation beam in the beam block plane is such that the image of the beam block and the image of the spatial distribution of the drive radiation beam are decoupled (p. 6, last section of left column).
	Regarding claim 21, Kandula discloses wherein the dimension of the beam block in the beam block plane is 30% or less of the dimension of the drive radiation beam in the beam block plane (1.6 mm diameter beam block compared to 6 mm diameter beam; p. 5 first paragraph of right column and p. 6, last paragraph of left column).
	Regarding claim 22, Kandula discloses wherein the beam block and the drive radiation beam have substantially circular cross sections in the beam block plane, and wherein the dimensions of the beam block and the drive radiation beam are diameters (p. 5 first paragraph of right column and p. 6, last paragraph of left column).

	Regarding claim 23, Kandula discloses wherein a depth of focus of the image of the beam block does not overlap the interaction plane (focal length of lens = 500 mm compared to beam diameter of 6 mm).
	Regarding claim 24, Kandula discloses wherein a center of the depth of focus of the beam block is substantially coincident with the aperture plane (p. 6, last section of left column).
Regarding claim 27, Kandula discloses wherein a depth of focus of the image of the spatial distribution of the drive radiation beam does not overlap an aperture plane of an aperture positioned downstream of the interaction plane (p. 6, last section of left column – the image of the copper block is located at the aperture plane, and the spatial distribution of the drive radiation beam is larger than the copper block, so the image of the drive radiation beam will be located beyond the aperture plane).
Regarding claim 28, Kandula discloses wherein a center of the depth of focus of the image of the spatial distribution of the drive radiation beam is substantially coincident with the interaction plane (p. 6, last paragraph of left column).
Regarding claim 29, the depth of focus of an image is defined by the equation Depth of focus = 2cN(1+m), where c is a maximum circle of confusion, N is a ratio of the focal length of the lens to a diameter of the radiation beam at the lens (also known as f-number), and m is a magnification factor of the image of the object (see, e.g. https://en.wikipedia.org/wiki/Depth_of_focus); thus, Kandula inherently teaches wherein at least one of the depth of focus of the image of the beam block and the depth of focus of the image of the spatial distribution of the drive radiation beam is determined by Depth of focus = 2cN(1+m) where c is a maximum circle of confusion, N is a ration of focal length of the lens to a diameter of the drive radiation beam at the lens, and m is a magnification factor of the image of the beam block at the aperture plane (or at any plane along the optical path, with appropriate values for c, N and m inserted).
Regarding claim 31, Kandula fails to teach a sensor configured to detect a spatial profile of the drive radiation beam at the interaction plane, and a feedback controller configured to feedback data relating to the detected spatial profile of the drive radiation beam to the beam shaper, wherein the beam shaper is configured to control the spatial profile of the drive radiation beam based on the data fed back.
Chen teaches a sensor (CCD) configured to detect a spatial profile of the drive radiation beam at the interaction plane, and a feedback controller configured to feedback data relating to the detected spatial profile of the drive radiation beam to the beam shaper, wherein the beam shaper is configured to control the spatial profile of the drive radiation beam based on the data fed back, in order to detect and correct distorted wave fronts (paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kandula with teach a sensor configured to detect a spatial profile of the drive radiation beam at the interaction plane, and a feedback controller configured to feedback data relating to the detected spatial profile of the drive radiation beam to the beam shaper, wherein the beam shaper is configured to control the spatial profile of the drive radiation beam based on the data fed back, so that distorted wave fronts may be corrected by adaptive optics.
Claim 34 is drawn to the method for using the arrangement of claim 16, and the same rejection applies mutatis mutandis.
	Regarding claims 35-37, Kandula only applies a Gaussian distribution to the drive radiation beam, but discusses mathematical models that suggest that different profiles may be useful in different situations (p. 15, first column).
	When applied to Kandula as discussed in re claims 16, 32 and 34 above, Chen’s SLM or deformable mirror beam shaper would provide Kandula’s system and method with the ability to provide more spatial distributions than just Gaussian.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the beam shaper to control the spatial distribution of the drive radiation beam such that the drive radiation beam is a non-Gaussian beam at an object plane, because doing so was suggested by the prior art to be useful in various situations.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandula in view of Chen as applied to claim 32 above, and further in view of Mathijssen, et al (U.S. Patent Application Publication 2018/0224753 A1).
Regarding claim 33, Kandula in view of Chen teaches the metrology apparatus of claim 32, but does not teach applying the metrology apparatus in a lithographic cell.
Mathijssen teaches a lithographic cell (Fig. 3), comprising a metrology system (310) based on a high-harmonic generator (332) like that taught by Kandula in view of Chen. It would have been obvious to one of ordinary skill in the art at the time of application for the invention to apply the metrology system taught by Kandula in view of Chen in Mathijssen’s lithographic cell, because Mathijssen provides a teaching or 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        15 June 2021